DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The amendment of 06 May 2021 has been entered.
Disposition of claims:
	Claims 1, 4-5, 7-9 have been amended.
	Claims 13-15 are new.
	Claims 1-15 are pending.
The amendment to claim 1 has overcome the objection to claim 1 set forth in the last Office action. The objection has been withdrawn.
The amendment to claim 8 has overcome the objection to claim 8 set forth in the last Office action. The objection has been withdrawn.
The amendment to claim 9 has overcome the objection to claim 9 set forth in the last Office action. The objection has been withdrawn.
The amendment to claim 1 has overcome the rejection of claims 1-12 under 35 U.S.C. 112(b) set forth in the last Office action. The rejection has been withdrawn.
The amendments to claims 1 and 4 have overcome the rejection of claims 1, 3-4, 6-7, and 10-11 under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (CN 103022376 A—machine translation relied upon) (hereafter “Li”) set forth in the last Office action. The rejection has been withdrawn.
The amendments to claims 1 and 4 have overcome the rejection of claims 1, 3-4, and 6 under 35 U.S.C. 103 as being unpatentable over Ishiyama et al. (WO 2015/141421 A1—Machine translation relied upon) (hereafter “Ishiyama”) set forth in the last Office action. The rejection has been withdrawn.
The amendments to claims 1 and 4 have overcome the rejection of claims 1-4 and 6-7 under 35 U.S.C. 103 as being unpatentable over Ma (US 2015/0228907) (hereafter “Ma”) set forth in the last Office action; the rejection of claims 8, 10, and 12 under 35 U.S.C. 103 as being unpatentable over Ma (US 2015/0228907) (hereafter “Ma”), and further in view of Kim et al. (WO 2015/009076 A1) (hereafter “Kim”) set forth in the last Office action; the rejection of claim 9 under 35 U.S.C. 103 as being unpatentable over Ma (US 2015/0228907) (hereafter “Ma”), and further in view of Kim et al. (WO 2015/009076 A1) (hereafter “Kim”) set forth in the last Office action; and the rejection of claim 11 under 35 U.S.C. 103 as being unpatentable over Ma (US 2015/0228907) (hereafter “Ma”), and further in view of Shi et al. (US 5935721) (hereafter “Shi”) set forth in the last Office action. The rejections have been withdrawn.
The amendment to claims 1 and 4 have overcome the rejection of claims 1-7 under 35 U.S.C. 103 as being unpatentable over Naraoka et al. (US 2012/0138918 A1) 

Response to Arguments
Applicant’s arguments, see the 3rd paragraph of p. 18 through the 5th paragraph of p. 20 with respect to the rejection of claims 1, 3-4, 6-7, and 10-11 under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (CN 103022376 A—machine translation relied upon) (hereafter “Li”) set forth in the last Office action; the rejection of claims 1, 3-4, and 6 under 35 U.S.C. 103 as being unpatentable over Ishiyama et al. (WO 2015/141421 A1—Machine translation relied upon) (hereafter “Ishiyama”) set forth in the last Office action; the rejection of claims 1-4 and 6-7 under 35 U.S.C. 103 as being unpatentable over Ma (US 2015/0228907) (hereafter “Ma”) set forth in the last Office action; the rejection of claims 1-4 and 6-7 under 35 U.S.C. 103 as being unpatentable over Ma (US 2015/0228907) (hereafter “Ma”) set forth in the last Office action; the rejection of claims 8, 10, and 12 under 35 U.S.C. 103 as being unpatentable over Ma (US 2015/0228907) (hereafter “Ma”), and further in view of Kim et al. (WO 2015/009076 A1) (hereafter “Kim”) set forth in the last Office action; the rejection of claim 9 under 35 U.S.C. 103 as being unpatentable over Ma (US 2015/0228907) (hereafter “Ma”), and further in view of Kim et al. (WO 2015/009076 A1) (hereafter “Kim”) set forth in the last Office action; the rejection of claim 11 under 35 U.S.C. 103 as being unpatentable over Ma (US 2015/0228907) (hereafter “Ma”), and further in view of Shi et al. (US 5935721) (hereafter “Shi”) set forth in the last Office action; and the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1: Claim 1 recites “… provided that when R2 to R5 are each hydrogen, then A1 is an aryl group which is unsubstituted or substituted with one or more substituents selected from the group consisting of an unsubstituted alkyl group, and an unsubstituted aryl group; or a heterocyclic group which is unsubstituted or substituted with one or more substituents selected from the group consisting of an alkyl heterocyclic group is …” (underline emphasis added)
It is unclear to what the underlined heterocyclic group (underline emphasis added) recitation is referring. Specifically, it is unclear if the underlined heterocyclic group recitation is referring to the heterocyclic group that can be A1, the heterocyclic substituent of the heterocyclic group that can be A1, or both. This renders the claim indefinite.
For the purposes of examination, the Examiner is interpreting the claim to mean that both the heterocyclic substituent of the heterocyclic group that can be A1 and the heterocyclic group that can be A1 are both limited by the list following the underlined heterocyclic group (underline emphasis added) recitation.
Regarding claims 2-15: Claims 2-15 are rejected due to their dependence from claim 1.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4: Claim 4 recites “… provided that when b is 0 and R11 is hydrogen, then A1 is an aryl group which is unsubstituted or substituted with one or more substituents selected from the group consisting of an unsubstituted alkyl group, and an unsubstituted aryl group; or a heterocyclic group which is unsubstituted or heterocyclic group is …” (underline emphasis added)
It is unclear to what the underlined heterocyclic group (underline emphasis added) recitation is referring. Specifically, it is unclear if the underlined heterocyclic group recitation is referring to the heterocyclic group that can be A1, the heterocyclic substituent of the heterocyclic group that can be A1, or both. This renders the claim indefinite.
For the purposes of examination, the Examiner is interpreting the claim to mean that both the heterocyclic substituent of the heterocyclic group that can be A1 and the heterocyclic group that can be A1 are both limited by the list following the underlined heterocyclic group (underline emphasis added) recitation.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kadoma et al. (US 2009/0286985 A1) (hereafter “Kadoma”) in view of Forrest et al. (US 2001/0000005 A1) (hereafter “Forrest”).
Regarding claims 1-7: Kadoma discloses an organoluminescent device comprising one or more organic material layers between two electrodes {paragraphs [0175]-[0177]}. 
The organic material layers include a light emitting layer {paragraphs [0192]-[0196]} and an electron transport layer {paragraph [0201]}.
Kadoma teaches that the light-emitting layer can comprise a host and a fluorescent light-emitting dopant {paragraphs [0192] and [0194]-[0196]}.
Kadoma does not exemplify that the generalized device comprises a compound having the structure of the instant Chemical Formula 1.
However, Kadoma teaches the compound shown below {(paragraph [0137]: The benzoxazole derivative represented by General Formula (G1) is exemplified by the compounds of structural formulae (101) to (233).), (p. 20, the compound of structural formula (130).)}.

    PNG
    media_image1.png
    837
    327
    media_image1.png
    Greyscale

Kadoma teaches that the benzoxazole derivatives represented by General Formula (G1) of embodiment 1 of Kadoma are useful as the material of the electron transporting layers {paragraph [0201]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have selected the compound of Kadoma shown above as the material of the electron transporting layer, based on the teaching of Kadoma. The choice of the compound of Kadoma shown above would have been a choice from a finite number of identified, predicable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials to be used to make an organic light-emitting device.
Kadoma does not teach that the compound shown above is comprised in a capping layer provided on a surface of the first electrode or the second electrode, which is opposite to a surface facing the organic material layers.
Forrest teaches a stacked device structure (shown below) in order to provide a multicolor organic light emitting device {abstract; Fig. 2A; and paragraphs [0013]-[0017], [0038]-[0042], and [0045]-[0048]}.

    PNG
    media_image2.png
    772
    467
    media_image2.png
    Greyscale

Forrest teaches that the stacked device structure consists of three individual light emitting device structures emitting blue, green, and red light, respectively (elements 20, 21, and 22) {Fig. 2A; paragraphs [0038]-[0042] and [0045]-[0048]}. Each individual light emitting structure is sandwiched between an ITO layer and a metal layer (elements 26I and 26M, respectively—collectively element 26) {paragraph [0039] and Fig. 2A}. Each individual light emitting structure comprises a hole transport layer on the ITO layer, an emission layer on the hole transport layer, an electron transport layer on the emission {paragraph [0039] and Fig. 2A}. The ITO layers and metal layers are described as electrodes, because each individual light emitting structure can be separately biased {paragraphs [0047]-[0048]: Additionally, described as electrodes in paragraph [0047]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the device of Kadoma by stacking three organic layer stacks of the disclosure of Kadoma to have the stacked device structure taught by Forrest, based on the teaching of Forrest. The motivation for doing so would have been to provide a multicolor light emitting device, based on the teaching of Forrest.
The resultant structure would comprise the organic layer structure of Kadoma as each of the organic layer stacks of the stacked device structure of Forrest. Each of the organic layer stacks (taken as a whole) of the stacked device structure of Forrest can be equated with a capping layer provided on a surface of a first electrode or a second electrode of an adjacent layer stack, which is opposite to a surface facing the organic material layers of the said adjacent layer stack. This is because each of the layers stacks of the stacked device structure of Forrest can be described as “capping” one of the first electrode or second electrode of the adjacent layer stack.

Claims 8, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kadoma et al. (US 2009/0286985 A1) (hereafter “Kadoma”) in view of Forrest et al. (US 2001/0000005 A1) (hereafter “Forrest”) as applied to claim 1 above, and further in view of Kim et al. (WO 2015/009076 A1) (hereafter “Kim”).
Regarding claims 8, 10, and 12: Kadoma as modified by Forrest discloses all of the features with respect to claim 1, as outlined above. 
Neither Kadoma nor Forrest disclose a device in which the light-emitting layer comprises a compound having the structure of the instant Chemical Formula A-1 or a compound having the structure of the instant Chemical Formula A-2.
However, Kadoma teaches that the light-emitting layer can comprise a host and a fluorescent light-emitting dopant {paragraphs [0192] and [0194]-[0196]}. 
Kim teaches combinations of host materials and light-emitting dopant materials that when used in an organic light-emitting device provide devices with high luminous efficiency, excellent color purity, low driving voltage, and good operational lifespan {(paragraph [12]: Kim teaches combinations of host materials having the structure of Kim’s formula 1 and light-emitting dopant materials having the structure of Kim’s formula 2.), (paragraph [26]: The combinations of host materials and light-emitting dopant materials when used in an organic light-emitting device provide devices with high luminous efficiency, excellent color purity, low driving voltage, and good operational lifespan.)}.
Kim teaches that the host and light-emitting dopant can be the compounds shown below {paragraph [244]}.

    PNG
    media_image3.png
    194
    446
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    289
    284
    media_image4.png
    Greyscale

Where compound D-9 is a light-emitting dopant of Kim’s Formula 2 and compound H-26 is a host material of Kim’s Formula 1 {paragraph [244]}.
Compound D-9 has the structure of the instant Chemical Formula A-1 where: Ar1 is an unsubstituted divalent pyrene; r1 is 2; L3 is a direct bond; Ar2 is in each case an unsubstituted aryl group; Ar3 in each case is a substituted aryl group.
Compound H-26 has the structure of the instant Chemical Formula A-2 where: G1 through G8 are hydrogen; Ar4 is a substituted multicyclic aryl group; Ar5 is an unsubstituted monocyclic aryl group.
At the time the invention was effectively filed, it would have been obvious to have further modified the device of Kadoma as modified by Forrest by using the dopant and host compounds of Kim shown above as the dopant and host of the light-emitting layer of one of the light-emitting layers of the stacked structure of Kadoma as modified by Forrest, based on the teaching of Kim. The motivation for doing so would have been to use a combination of host material and light-emitting dopant material that when used in an organic light-emitting device provides a device with high luminous efficiency, excellent color purity, low driving voltage, and good operational lifespan, as taught by Kim.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kadoma et al. (US 2009/0286985 A1) (hereafter “Kadoma”) in view of Forrest et al. (US 2001/0000005 A1) (hereafter “Forrest”) as applied to claim 1 above, and further in view of Kim et al. (WO 2015/009076 A1) (hereafter “Kim”).
Regarding claim 9: Kadoma as modified by Forrest discloses all of the features with respect to claim 1, as outlined above. 
Kadoma as modified by Forrest does not disclose a device in which the light-emitting layer comprises a compound having the structure of the instant Chemical Formula A-1.
However, Kadoma teaches that the light-emitting layer can comprise a host and a fluorescent light-emitting dopant {paragraphs [0192] and [0194]-[0196]}. 
Kim teaches combinations of host materials and light-emitting dopant materials that when used in an organic light-emitting device provide devices with high luminous {(paragraph [12]: Kim teaches combinations of host materials having the structure of Kim’s formula 1 and light-emitting dopant materials having the structure of Kim’s formula 2.), (paragraph [26]: The combinations of host materials and light-emitting dopant materials when used in an organic light-emitting device provide devices with high luminous efficiency, excellent color purity, low driving voltage, and good operational lifespan.)}.
Kim teaches that the light-emitting dopant can be the compound shown below {(paragraph [59]: The specific compounds of formula 2, which are the dopant materials, are compounds D-1 through D-84), (paragraph [61]: Compound D-8, shown below), (paragraphs [155]-[157]: Compound D-8), (paragraphs [239]-[240]: Table 1 shows compound D-8)}.

    PNG
    media_image5.png
    184
    336
    media_image5.png
    Greyscale
 
Compound D-8 has the structure of the instant Chemical Formula A-1 where: Ar1 is an unsubstituted divalent pyrene; r1 is 2; L3 is a direct bond; both Ar2 and Ar3 in each case a substituted aryl group.
At the time the invention was effectively filed, it would have been obvious to have further modified the device of Kadoma by using the dopant compound of Kim shown above as the light emitting material of one of the light-emitting layers of the stacked .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kadoma et al. (US 2009/0286985 A1) (hereafter “Kadoma”) in view of Forrest et al. (US 2001/0000005 A1) (hereafter “Forrest”) as applied to claim 1 above, and further in view of Shi et al. (US 5935721) (hereafter “Shi”).
Regarding claim 11: Kadoma as modified by Forrest discloses all of the features with respect to claim 1, as outlined above.
Kadoma does not disclose a device in which the light-emitting layer comprises a compound having the structure of the instant Chemical Formula A-2.
However, Kadoma teaches that the light-emitting layer can comprise a host and a fluorescent light-emitting dopant {paragraphs [0192] and [0194]-[0196]}. 
Shi teaches organic electroluminescent devices comprising the compound shown below {(col. 2, lines 9-14: The disclosure of Shi teaches organic electroluminescent devices comprising 9,10-di-(2-naphthyl)anthracene derivatives.), (col. 6, lines 53-62: The disclosure of Shi teaches organic electroluminescent devices comprising 9,10-di-(2-naphthyl)anthracene derivatives having the structure of Shi’s formula 1.), (col. 8, lines 15-20: The 9,10-di-(2-naphthyl)anthracene derivatives having the structure of Shi’s formula 1 are exemplified by compounds 1 through 13.), (col. 8, Compound 1), (col. 53, lines 26-58: An example device in which the light-emitting layer consists of Compound 1)}.

    PNG
    media_image6.png
    382
    776
    media_image6.png
    Greyscale
 
[AltContent: textbox (Shi’s Compound 1)]

Compound 1 has the structure of the instant Chemical Formula A-2 where: G1 through G8 are hydrogen; both Ar4 and Ar5 are unsubstituted 2-naphthyl groups.
Shi teaches that 9,10-di-(2-naphthyl)anthracene derivatives when used in organic electroluminescent devices provide thermally stable, glassy, and highly fluorescent materials in a condensed thin film, which as a result, organic EL devices employing 9,10-di-(2-naphthyl)anthracene derivatives in the light-emitting layer produce a bright blue emission and long operational stability {col. 2, lines 55-63}.
At the time the invention was effectively filed, it would have been obvious to have further modified the device of Kadoma by using Shi’s Compound 1 as the light emitting material of one of the light-emitting layers of the stacked structure of Kadoma as modified by Forrest, based on the teaching of Shi. The motivation for doing so would have been to use a material that when used in the light-emitting layer of an organic .

Claims 1-4, 6, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (JP 2005-289921—machine translation relied upon) (hereafter “Inoue”) in view of Forrest et al. (US 2001/0000005 A1) (hereafter “Forrest”).
Regarding claims 1-4, 6, and 13-15: Inoue discloses an organoluminescent device comprising one or more organic material layers between two electrodes {paragraph [0171]}. 
The organic material layers include a light emitting layer {paragraph [0171]}.
The light emitting layer comprises the compound shown below {paragraph [0171]}. 

    PNG
    media_image7.png
    341
    885
    media_image7.png
    Greyscale

Inoue does not teach that the compound shown above is comprised in a capping layer provided on a surface of the first electrode or the second electrode, which is opposite to a surface facing the organic material layers.
Forrest teaches a stacked device structure (shown below) in order to provide a multicolor organic light emitting device {abstract; Fig. 2A; and paragraphs [0013]-[0017], [0038]-[0042], and [0045]-[0048]}.

    PNG
    media_image2.png
    772
    467
    media_image2.png
    Greyscale

Forrest teaches that the stacked device structure consists of three individual light emitting device structures emitting blue, green, and red light, respectively (elements 20, 21, and 22) {Fig. 2A; paragraphs [0038]-[0042] and [0045]-[0048]}. Each individual light emitting structure is sandwiched between an ITO layer and a metal layer (elements 26I and 26M, respectively—collectively element 26) {paragraph [0039] and Fig. 2A}. Each individual light emitting structure comprises a hole transport layer on the ITO layer, an emission layer on the hole transport layer, an electron transport layer on the emission {paragraph [0039] and Fig. 2A}. The ITO layers and metal layers are described as electrodes, because each individual light emitting structure can be separately biased {paragraphs [0047]-[0048]: Additionally, described as electrodes in paragraph [0047]}.
At least one of the layers of the stacked device taught by Kadoma as modified by Forrest could be used as one of the light emitting stacks of the device of Forrest.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the device of Inoue by stacking one or more organic layer stacks of the disclosure of Inoue to produce the stacked device structure taught by Forrest, based on the teaching of Forrest. The motivation for doing so would have been to provide a multicolor light emitting device, based on the teaching of Forrest.
The resultant structure would comprise the organic layer structure of Inoue as at least one of the organic layer stacks of the stacked device structure of Forrest. Each of the organic layer stacks (taken as a whole) of the stacked device structure of Forrest can be equated with a capping layer provided on a surface of a first electrode or a second electrode of an adjacent layer stack, which is opposite to a surface facing the organic material layers of the said adjacent layer stack. This is because each of the layers stacks of the stacked device structure of Forrest can be described as “capping” one of the first electrode or second electrode of the adjacent layer stack.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN CLAY KERSHNER whose telephone number is (303)297-4257.  The examiner can normally be reached on M-F, 9am-5pm (Mountain).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DYLAN C KERSHNER/           Primary Examiner, Art Unit 1786